DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated February 28th, 2019, March 25th, 2020, and June 6th, 2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 7, the limitation “disposed on an observation side” is unclear and renders the claims indefinite. Specifically, it is unclear which side is “an observation side” as there is no point of reference for what the element is disposed on the side of. A second lens disposed on an observation side of what? Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “disposed in the optical path”. 

Regarding claims 2-6 and 8, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minakata (US 6,809,875 B2).
Regarding claim 1, Minakata teaches an observation apparatus comprising: 
an image display element configured to display an image on an image display plane (See, e.g., intermediate image plane Ic in Figs. 3A-C); and 
an eyepiece optical system to be used to observe the image displayed on the image display plane (See, e.g., first lens unit G1 in Figs. 3A-C), 
wherein the eyepiece optical system consists of: 
a first lens having a negative refractive power and 
a second lens disposed on an observation side and having a positive refractive power (See, e.g., L11 and L12 in Figs. 3A-C and column 9 lines 60-65 which explain they are negative/positive respectively), and 
wherein the following conditional expressions:
-15.0 ≤ (r11+r12)/(r11-r12) ≤ -0.2 (Note that this value is given to be -4.46 in TABLE 1 which is within the claimed range);
-0.25 ≤ (r21+r22)/(r21-r22) ≤ 1.50 (Note that this value is given to be 0.67 in TABLE 1 which is within the claimed range);
are satisfied where r11 represents a paraxial curvature radius of a lens surface on the image display plane side of the first lens, r12 represents a paraxial curvature radius of a lens surface on the observation side of the first lens, r21 represents a paraxial curvature radius of a lens surface on the image display plane side of the second lens, r22 represents a paraxial curvature radius of a lens surface on the observation side of the second lens. 
Minakata lacks an explicit disclosure wherein 0.19 < PN/f < 0.40 is satisfied, wherein f represents a focal length of the eyepiece optical system, and PN represents half a diagonal length of the image display plane of the image display.
However, the diagonal length of the image display plane of the image display corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this diagonal length directly impacts the pupil diameter and size of the image. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify diagonal length of the image display plane to be such that PN/f is within the claimed range, for the purpose of optimizing the amount of light entering the device.
Regarding claim 4, Minakata teaches the device set forth above and further teaches wherein the following conditional expression: 0.4 ≤ TTL/f ≤ 1.5 is satisfied where TTL represents a distance on an optical axis from the image display plane to the lens surface on the observation side of the second lens at -1.0 diopter, and f represents the focal length of the eyepiece optical system (Note that using the data in the table of column 12 and TABLE 1 this value was calculated to be approximately 0.536 which is within the claimed range).
Regarding claim 5, Minakata teaches the device set forth above and further teaches wherein the following conditional expression: -10 ≤ L1f/L2f ≤ -1 is satisfied where L1f represents a focal length of the first lens, and L2f represents a focal length of the second lens (Note that using the data in TABLE 1 this value was calculated to be approximately -3.608 which is within the claimed range).
Regarding claim 6, Minakata teaches the device set forth above and further teaches wherein the first lens and the second lens are configured to move along an optical axis during diopter adjustment (See, e.g., column 9 lines 65-67 which explain this).
Regarding claim 7, Minakata teaches an image pickup apparatus comprising:
an image pickup optical system configured to take an object image (Note as there is an intermediate image formed at image plane Ic this limitation is necessarily met, as an image pickup optical system would be required to take the object image in the first place);
a light receiving element configured to receive the object image formed by the image pickup optical system (Note as there is an intermediate image formed at image plane Ic this limitation is necessarily met, as a light receiving element would be required to receive the image in order to view the image via the lenses); and 
an observation apparatus to be used to observe the object image received by the light receiving element (See, e.g., the combination of image plane Ic and first lens unit G1 in Figs. 3A-C), 
wherein the observation apparatus includes an image display element configured to display an image on an image display plane (See, e.g., intermediate image plane Ic in Figs. 3A-C), and an eyepiece optical system to be used to observe the image displayed on the image display plane (See, e.g., first lens unit G1 in Figs. 3A-C),  
wherein the eyepiece optical system consists of
a first lens having a negative refractive power and 
a second lens disposed on an observation side and having a positive refractive power (See, e.g., L11 and L12 in Figs. 3A-C and column 9 lines 60-65 which explain they are negative/positive respectively), and 
wherein the following conditional expressions:
-15.0 ≤ (r11+r12)/(r11-r12) ≤ -0.2 (Note that this value is given to be -4.46 in TABLE 1 which is within the claimed range);
-0.25 ≤ (r21+r22)/(r21-r22) ≤ 1.50 (Note that this value is given to be 0.67 in TABLE 1 which is within the claimed range);
are satisfied where r11 represents a paraxial curvature radius of a lens surface on the image display plane side of the first lens, r12 represents a paraxial curvature radius of a lens surface on the observation side of the first lens, r21 represents a paraxial curvature radius of a lens surface on the image display plane side of the second lens, r22 represents a paraxial curvature radius of a lens surface on the observation side of the second lens. 
Minakata lacks an explicit disclosure wherein 0.19 < PN/f < 0.40 is satisfied, wherein f represents a focal length of the eyepiece optical system, and PN represents half a diagonal length of the image display plane of the image display.
However, the diagonal length of the image display plane of the image display corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this diagonal length directly impacts the pupil diameter and size of the image. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify diagonal length of the image display plane to be such that PN/f is within the claimed range, for the purpose of optimizing the amount of light entering the device.

Allowable Subject Matter
Claims 2, 3, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s reasons for indicating allowable subject matter:
Regarding claim 2, the prior art, alone or in combination, fails to teach wherein the following conditional expression: 0.15 ≤ D/TTL ≤ 0.55, is satisfied where TTL represents a distance on an optical axis from the image display plane to the lens surface on the observation side of the second lens at -1.0 diopter, and D represents a distance on the optical axis from the lens surface on the image display plane side of the first lens to the lens surface on the observation side of the second lens at -1.0 diopter. 
Regarding claim 3, the prior art, alone or in combination, fails to teach wherein the following conditional expression: 0.0 ≤ d3/D2 ≤ 0.1, is satisfied where d3 represents an interval on an optical axis from the lens surface on the observation side of the first lens to the lens surface on the image display plane side of the second lens, and D2 represents a thickness on the optical axis of the second lens.
Regarding claim 8, the prior art, alone or in combination, fails to teach wherein the following conditional expression: -1.91 ≤ L1f/L2f ≤ -1, is satisfied where L1f represents a focal length of the first lens, and L2f represents a focal length of the second lens.

Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are not found persuasive. 
Applicant argues on pages 2-4 of applicant’s remarks that because there are other lenses in the cited prior art, the closed ended “consists of” language precludes the prior art from being used, since there are more total lenses in the cited prior art than in the claim. Examiner respectfully disagrees, first noting that there is a new grounds of rejection applied to all of the claims in the form of a 112(b) rejection. However, addressing the applicant’s argument regarding the “consists of” language, examiner asserts that as the claim requires the eyepiece optical system to consist of two lenses but does not require that the entire observation apparatus to consist of the two lenses, the rejection is still proper. An observation apparatus can have an eyepiece system and then other lenses as well, and as cited above, the eyepiece system is cited as having only the two lenses as the claims require. Accordingly, this argument is not found persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                        



/MARIN PICHLER/Primary Examiner, Art Unit 2872